HANFORD, District Judge
(dissenting). It is a prominent and conceded fact that the plaintiffs were not passengers entitled to hold the defendant responsible, as a carrier for hire, for their safe transportation ; therefore, these cases have no foundation in law, other than the law of torts. The negligence and misdoings constituting the alleged tort were the negligence and misconduct of the defendant’s servants and employés, and the defendant cannot be held liable for the conse*277quential injuries complained of, except by application of the rule of respondeat superior. Two theories are relied upon as grounds for the application of that rule, the first of which is that the plaintiffs were licensees and the defendant owed to them the duty of observing ordinary care for the safe operation of the trains upon its track, and as they were not in any way responsible for the collision by which the}'' were injured, the defendant is legally obligated to compensate them for injuries which they suffered as a consequence of the collision which would not have happened, if the trains which came into collision had been managed and operated with the ordinary care required in the running of freight trains. The pivotal point in this proposition is the assumption that the plaintiffs were licensees. There was no affirmative act, invitation, or declaration of the defendant, or any of its agents or employes, conferring upon the plaintiffs the rights of licensees ; the train was not in commission as a carrier of passengers, except to the limited extent indicated by the contract which entitled their father to make the journey in the car as a caretaker of the live stock, and the rules of the defendant prohibited the carrying of other passengers in that car. The claim that the plaintiffs were licensees is predicated upon the facts that they were visibly present in the car during the several days and nights intervening from the time of the departure of the train from Everett until the time of the collision and believed that they were entitled to make the journey in the car; that the several conductors and brakemen in charge of the train at different stages of the journey preceding the collision knew of their presence, knew that they had not paid fare as passengers, knew the contents and conditions of the contract for use of the car, and refrained from ejecting them therefrom, and did not inform them that they were not entitled to remain in the car, nor express objections.
The car was not provided for passengers to ride in, nor offered to the public as a passenger car, the conductors and trainmen did not have either actual or apparent authority to license any one to ride in it, and their failure to eject the plaintiffs was a breach or neglect of duty and a fraud upon their employer. As the plaintiffs were not enticed by any deceitful practice of the defendant’s representatives to enter the cal', they must be deemed to have assumed the risks of the journey, and no implied obligation of the defendant to accord to them the rights of licensees can be predicated upon mere negligence or a breach of duty on the part of its employes. Clark v. Colorado & N. W. R. Co., 165 Fed. 408, 91 C. C. A. 358, 19 L. R. A. (N. S.) 988.
Conceding that the plaintiffs were innocent of intentional wrongdoing in riding in the car, nevertheless they cannot assert rights as licensees without becoming participants as beneficiaries in the misconduct of the defendant’s employés. The rule of respondeat superior is that:
“The principal is liable for the negligent acts of his agent, done in the course and within the scope of his employment, and this although the agent deviates from his instructions in the maimer of doing the principal’s business. But if the agent makes a willful departure from the business he is directed to transact, and then commits acts of negligence, the principal will be exonerated from all liability.” 1 Am. & Eng, Ena of Imw (2d Ed.) 1155, 1156.
*278Applying that rule to this first theory of the plaintiffs’ case, the defendant cannot be held to be legally obligated to observe the degree of care for safety due to licensees, and also legally liable- in damages for a tort consisting of mere neglect to fulfill that obligation. This is so for the reason that the supposed obligation has no foundation other than an assumed implication, not arising from the exercise of a delegated authority, but from a breach of duty on the part of the trainmen. It is my opinion that the plaintiffs were not traveling on the defendant’s train as licensees, and that this first theory of their case is untefiable.
The second theory of the case is that, although the plaintiffs may not be regarded as passengers nor licensees, nevertheless the defendant is liable for injuries suffered as a consequence of injuries inflicted willfully and wantonly or by reckless operation of the trains in disre- . gard of their safety; and it is charged that the conductor and brakeman of the train to which the car in which the plaintiffs were riding was attached were willfully and wantonly negligent in not taking effective measures, promptly, to protect the train, an'd that the engineer of the following train acted recklessly in running his train at a high rate of speed in coming to a station when, if he had been vigilant, he could have seen the cars on the track ahead of him in time to have avoided the collision. Willfulness, wantonness, and recklessness, as terms of aggravation in an Accusation of wrongful conduct inflicting an injury, imply obstinate persistence in conscious neglect of duty, or the intentional doing of a vicious act regardless of whomsoever may be hurt. Collisions of trains or ships seldom, if ever, happen as results of willful, wanton, or reckless misconduct of the men responsible for their safe operation. The kind of negligence which produces collisions has its origin in human frailty, not in inhuman malevolence. In the supreme moment of fate, men on watch fail to be vigilant be•cause, although “the spirit indeed is willing, the flesh is weak.” There is not in this case a scintilla of evidence tending to prove that the conductor or brakeman intentionally permitted their train to be wrecked, nor that the engineer of the following train was more disregardful of tjie safety of others than he was of his own safety; and it is my opinion that the second theory of the case is also untenable.